FILED
                     UNITED STATES COURT OF APPEALS                       SEP 24 2012

                                                                     MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                    U.S . CO U RT OF AP PE A LS




PETER MICHAEL PALMER,                             No. 11-15486

              Plaintiff - Appellant,              D.C. No. 3:10-cv-08209-JAT
                                                  District of Arizona,
  v.                                              Phoenix

GLENN A. SAVONA, husband; et al.,
                                                  ORDER
              Defendants - Appellees.



Before:      B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Palmer's petition for panel rehearing is granted. The memorandum

disposition filed on March 15, 2012 is withdrawn. A replacement memorandum

disposition will be filed contemporaneously with this order.

       No further filings shall be accepted in this closed case.
                                                                             FILED
                             NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



PETER MICHAEL PALMER,                            No. 11-15486

               Plaintiff - Appellant,            D.C. No. 3:10-cv-08209-JAT

  v.
                                                 MEMORANDUM *
GLENN A. SAVONA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted March 6, 2012**

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Peter Michael Palmer appeals pro se from the district court's order

dismissing his 42 U.S.C. y 1983 action alleging malicious prosecution and abuse of

process for failure to comply with court orders and failure to prosecute. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. y 1291. We review for an abuse of discretion. Ferdiµ

v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (failure to comply with court

orders); Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (failure to

prosecute). We vacate and remand.

      The district court abused its discretion in dismissing the action where there

was no prejudice to defendants, the public interest in expeditious resolution of

litigation was not implicated because the case had commenced just over two

months prior to the dismissal, and the case had not been unreasonably delayed. See

Henderson, 779 F.2d at 1423 (listing factors to guide the court's decision whether

to dismiss for failure to prosecute).

      We decline to address issues raised for the first time on appeal, including

Palmer's challenge to the district court's order directing service of process by the

U.S. Marshal. See United States v. Alisal Water Corp., 370 F.3d 915, 923 (9th Cir.

2004) (noting general rule that courts of appeal will not consider arguments raised

for the first time on appeal).

      Palmer shall bear his own costs on appeal.

      VACATED and REMANDED.




                                           2                                    11-15486